Title: General Orders, 3 May 1782
From: Washington, George
To: 


                        
                            Head. Quarters Newburgh. Friday May 3d 1782.
                            Parole
                            C. Signs.
                        
                        The following Arrangement of the Captains in the Massachusetts Line being fixed by a board of General & field
                            Officers duly authorized, is approved of by the Commander in Chief and is to be considered as conclusive.
                        
                            
                                No. 
                                Captains Names
                                No. of Regimt
                                Dates of Commissions
                            
                            
                                1
                                Noah Allen
                                1
                                16 October 1776
                            
                            
                                2
                                Isaac Pope
                                4
                                1 January 1777
                            
                            
                                3
                                Samuel Carr
                                8
                                ditto
                            
                            
                                4
                                Seth Drew
                                2
                                ditto
                            
                            
                                5
                                Silvanus Smith
                                5
                                ditto
                            
                            
                                6
                                John Burnham
                                8
                                ditto
                            
                            
                                7
                                Nathan Cushing
                                1
                                ditto
                            
                            
                                8
                                Japheth Daniels
                                6
                                ditto
                            
                            
                                9
                                Nathan Goodale
                                5
                                ditto
                            
                            
                                10
                                Asa Colburn
                                7
                                ditto
                            
                            
                                11
                                Daniel Pilsbury
                                 6
                                ditto
                            
                            
                                12
                                George Webb
                                4 
                                ditto
                            
                            
                                13
                                Judah Alden
                                2
                                ditto
                            
                            
                                14
                                Luke Day
                                7
                                ditto
                            
                            
                                15
                                Haffield White
                                5
                                ditto
                            
                            
                                16
                                Joseph Williams
                                3
                                ditto
                            
                            
                                17
                                Joshua Benson
                                5
                                ditto
                            
                            
                                18
                                Job Sumner
                                 3
                                ditto
                            
                            
                                19
                                Amos Cogswell
                                8
                                ditto
                            
                            
                                20
                                Jeremiah Miller
                                1
                                ditto
                            
                            
                                21
                                Christopher Marshall
                                10
                                ditto
                            
                            
                                22
                                Nathan Dix
                                 8
                                1 March
                            
                            
                                23
                                John Blanchard
                                9
                                5 March
                            
                            
                                24
                                William North
                                9
                                10 May
                            
                            
                                25
                                John Hastings
                                9
                                25 May
                            
                            
                                26
                                Joseph Fox
                                9
                                23 June
                            
                            
                                27
                                Luther Bailey
                                2
                                7 July
                            
                            
                                28
                                John Williams
                                 1
                                11 August
                            
                            
                                29
                                John K. Smith
                                6 
                                 12 February 1778
                            
                            
                                30
                                Simon Larned
                                4
                                20 March
                            
                            
                                31
                                Seth Banester
                                 4 
                                 1 April
                            
                            
                                32
                                Elnathan Haskell
                                4
                                1 April
                            
                            
                                33
                                James Tisdale
                                3
                                3 May
                            
                            
                                34
                                Stephen Abbot
                                10
                                28 do
                            
                            
                                35
                                Abraham Williams
                                2
                                29 Septemb. 
                            
                            
                                36
                                Adams Bailey
                                2
                                1 November
                            
                            
                                37
                                Thomas Hunt
                                9
                                1 March 1779
                            
                            
                                38
                                Ebenezer Smith
                                6
                                30 March 1779
                            
                            
                                39
                                Henry Sewell
                                2
                                1 April
                            
                            
                                40
                                Benjamin Hayard
                                6
                                10 ditto
                            
                            
                                41
                                Christopher Woodbridge
                                3
                                10 ditto
                            
                            
                                42
                                Phinehas Bowman
                                 5
                                19 April
                            
                            
                                43
                                Thomas Turner
                                9
                                24 ditto
                            
                            
                                44
                                John Mills
                                1
                                3 May
                            
                            
                                45
                                William Moore
                                4
                                15 June
                            
                            
                                46
                                Robert Bradford
                                2 
                                21 ditto
                            
                            
                                47
                                Michael G. Houdin
                                5
                                28 ditto
                            
                            
                                48
                                John Pray
                                1
                                5 July
                            
                            
                                49
                                James Means
                                2 
                                5 ditto
                            
                            
                                50
                                Robert Walker
                                9 
                                 5 ditto
                            
                            
                                51
                                William Watson
                                9
                                26 ditto
                            
                            
                                52
                                Thomas Hartshorn
                                8
                                26 ditto
                            
                            
                                53
                                William Story
                                8
                                12 August
                            
                            
                                54
                                Joseph Bates
                                7 
                                8 October
                            
                            
                                55
                                Matthew Chambers
                                6
                                11 November
                            
                            
                                56
                                Silas Pierce
                                8
                                 5 December
                            
                            
                                57
                                Thomas Frances
                                10
                                18 March 1780
                            
                            
                                58
                                Daniel Lunt
                                10
                                18 March
                            
                            
                                59
                                Thomas Pritchard
                                3
                                24 March
                            
                            
                                60
                                Rufus Lincoln
                                 7
                                13 April
                            
                            
                                61
                                Mason Wattles
                                6
                                13 ditto
                            
                            
                                62
                                Peter Cloyce
                                6
                                13 ditto
                            
                            
                                63
                                David Holbrook
                                4
                                14 ditto
                            
                            
                                64
                                John Fuller
                                4
                                16 ditto
                            
                            
                                65
                                Abner Wade
                                8
                                12 May
                            
                            
                                66
                                John Fowles
                                 3
                                26 ditto
                            
                            
                                67
                                Francis Green
                                1
                                30 August
                            
                            
                                68
                                Elephalet Thorp
                                7
                                20 Septemb. 
                            
                            
                                69
                                Zebulon King
                                7
                                4 October
                            
                            
                                70
                                Jonathan Turner
                                10
                                4 ditto
                            
                            
                                71
                                Ebenezar Smith
                                8 
                                6 ditto
                            
                            
                                72
                                Joseph Killam
                                5
                                14 ditto
                            
                            
                                73
                                Timothy Remmick
                                1
                                14 ditto
                            
                            
                                74
                                Benjamin Pike
                                 6
                                16 ditto
                            
                            
                                75
                                John Trotter
                                5
                                18 October
                            
                            
                                76
                                Nehemiah Emerson
                                10
                                27 ditto
                            
                            
                                77
                                Othniel Taylor
                                10
                                30 ditto
                            
                            
                                78
                                James Buxton
                                10
                                1 January 1781
                            
                            
                                79
                                Jonathan Maynard
                                 7
                                25 ditto
                            
                            
                                80
                                Daniel Lee
                                3
                                1 February
                            
                            
                                81
                                Jonathan Stone
                                5
                                25 April
                            
                            
                                82
                                William Mills
                                7
                                11 May
                            
                            
                                83
                                Simon Lord
                                2
                                12 ditto
                            
                            
                                84
                                John Hobbey
                                3
                                24 July
                            
                            
                                85
                                Samuel Henly
                                9
                                9 August
                            
                            
                                86
                                Jonathan Felt
                                7
                                14 October
                            
                        
                    